DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements "cause the first digital camera to capture a first digital image of a plurality of wrapped lottery ticket packs on a lottery ticket pack supporter, cause the second digital camera to capture a second digital image of the plurality of wrapped lottery ticket packs on the lottery ticket pack supporter, based on at least one of the first digital image and the second digital image, determine if the plurality of wrapped lottery ticket packs match a lottery ticket pack list, responsive to determining that any one of the plurality of wrapped lottery ticket packs does not match the lottery ticket pack list, cause a display, via a display device, of an indication of an error notification, and responsive to determining that all of the plurality of wrapped lottery ticket packs match the lottery ticket pack list, cause a display, via the display device, of an indication of a pass notification" with limitations taken in combination with others in the claims. 
FROELICH et al (US 20170236371) discloses a system for inspecting, activating or voiding scratch-off instant lottery tickets, the system includes a detector system that detects tampering with the coating placed over concealed game play information on the tickets, and reads coded identification and authentication information on the tickets.
Irwin, JR. discloses (US 20090059316) discloses an apparatus using two-dimensional camera based scanning systems to capture information on documents while minimizing error sources.
Post (US 20090084845) discloses an automated system for sorting packs of lottery tickets supplied in a random order includes designating collections of the ticket packs, and assigning each particular collection to a bin position along an automated sorting line.
WEIL et al (US 20180020126) discloses a system that enable the inline production of instant lottery tickets or documents using at least three different digital imagers and enhance the overall appearance of the printed instant lottery tickets or documents.
Seiger et al (US 10148918) discloses a shelving system having at least one shelf, a camera fixed at a distance from the at least one shelf such that a field of view of the camera faces the at least one shelf and closely encompasses the at least one shelf, and a controller in communication with the camera. The controller has a processor adapted to receive images captured by the camera within the camera's field of view and to determine from the images whether a particular object has been placed on, moved, or removed from the at least one shelf.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482